             Case 1:20-cv-07328-ER Document 1 Filed 09/09/20 Page 1 of 18




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  ALEJANDRO OSORIO CABRERA,
  individually and on behalf of others similarly
  situated,
                                                                      COMPLAINT
                                     Plaintiff,

                   -against-                                 COLLECTIVE ACTION UNDER
                                                                  29 U.S.C. § 216(b)
  HAI CANG SEAFOOD CORP. (D/B/A HAI
  CANG SEA FOOD INC. D/B/A HAI CANG                                      ECF Case
  TRADING INC.), VICKY LOU, and
  JOHNNY TRUONG,

                                      Defendants.
  -------------------------------------------------------X

         Plaintiff Alejandro Osorio Cabrera (“Plaintiff Osorio” or “Mr. Osorio”), individually and

 on behalf of others similarly situated, by and through his attorneys, Michael Faillace & Associates,

 P.C., upon his knowledge and belief, and as against Hai Cang Seafood Corp. (d/b/a Hai Cang Sea

 food Inc., d/b/a Hai Cang Trading Inc.), (“Defendant Corporation”), Vicky Lou and Johnny

 Truong, (“Individual Defendants”), (collectively, “Defendants”), alleges as follows:

                                           NATURE OF ACTION

       1.       Plaintiff Osorio is a former employee of Defendants Hai Cang Seafood Corp. (d/b/a

Hai Cang Sea Food Inc., d/b/a Hai Cang Trading Inc.), Vicky Lou, and Johnny Truong.
              Case 1:20-cv-07328-ER Document 1 Filed 09/09/20 Page 2 of 18




         2.     Defendants own, operate, or control a fish market, located at 71 Mulberry Street,

New York, New York 10013 under the names “Hai Cang Sea Food Inc.” and/or “Hai Cang Trading

Inc.”.

         3.     Upon information and belief, individual Defendants Vicky Lou and Johnny Truong,

serve or served as owners, managers, principals, or agents of Defendant Corporation and, through

this corporate entity, operate or operated the fishsh market as a joint or unified enterprise.

         4.     Plaintiff Osorio was employed as a food preparer, delivery worker, stock worker, and

cleaner at the fish market located at 71 Mulberry Street, New York, New York 10013.

         5.     At all times relevant to this Complaint, Plaintiff Osorio worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage and overtime compensation for

the hours that he worked.

         6.     Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Osorio appropriately for any hours worked, either at the straight rate of

pay or for any additional overtime premium.

         7.     Defendants’ conduct extended beyond Plaintiff Osorio to all other similarly situated

employees.

         8.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Osorio and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state law

and regulations.

         9.     Plaintiff Osorio now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards

Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et



                                                   -2-
              Case 1:20-cv-07328-ER Document 1 Filed 09/09/20 Page 3 of 18




seq. and 650 et seq. (the “NYLL”), including applicable liquidated damages, interest, attorneys’ fees

and costs.

        10.         Plaintiff Osorio seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                       JURISDICTION AND VENUE

        11.         This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Osorio’s state law claims under 28 U.S.C.

§ 1367(a).

        12.         Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a fish market located in this district. Further, Plaintiff Osorio was employed by Defendants

in this district.

                                                      PARTIES

                                                       Plaintiff

        13.         Plaintiff Alejandro Osorio Cabrera (“Plaintiff Osorio” or “Mr. Osorio”) is an adult

individual residing in Bronx County, New York.

        14.         Plaintiff Osorio was employed by Defendants at Hai Cang Sea Food Inc. and/or Hai

Cang Trading Inc. from approximately December 12, 1998 until on or about March 17, 2020.

        15.         Plaintiff Osorio consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b),

and brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).



                                                      -3-
             Case 1:20-cv-07328-ER Document 1 Filed 09/09/20 Page 4 of 18




                                              Defendants

       16.     At all relevant times, Defendants owned, operated, or controlled a fish market,

located at 71 Mulberry Street, New York, New York 10013, under the names Hai Cang Sea Food

Inc. and/or Hai Cang Trading Inc.

       17.     Upon information and belief, Hai Cang Seafood Corp. (d/b/a Hai Cang Sea Food Inc.,

d/b/a Hai Cang Trading Inc.) is a domestic corporation organized and existing under the laws of the

State of New York. Upon information and belief, it maintains its principal place of business at 71

Mulberry Street, New York, New York 10013.

       18.     Defendant Vicky Lou is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Vicky Lou is sued individually in her

capacity as owner, officer and/or agent of Defendant Corporation. Defendant Vicky Lou possesses

operational control over Defendant Corporation, an ownership interest in Defendant Corporation,

and controls significant functions of Defendant Corporation. She determines the wages and

compensation of the employees of Defendants, including Plaintiff Osorio, establishes the schedules

of the employees, maintains employee records, and has the authority to hire and fire employees.

       19.     Defendant Johnny Truong is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Johnny Truong is sued

individually in his capacity as a manager of Defendant Corporation. Defendant Johnny Truong

possesses operational control over Defendant Corporation and controls significant functions of

Defendant Corporation. He determines the wages and compensation of the employees of Defendants,

including Plaintiff Osorio, establishes the schedules of the employees, maintains employee records,

and has the authority to hire and fire employees.




                                                    -4-
             Case 1:20-cv-07328-ER Document 1 Filed 09/09/20 Page 5 of 18




                                     FACTUAL ALLEGATIONS

                                  Defendants Constitute Joint Employers

       20.     Defendants operate a fish market located in the Chinatown section of Manhattan.

       21.     Individual Defendants, Vicky Lou and Johnny Truong, possess operational control

over Defendant Corporation, possess ownership interests in Defendant Corporation, or control

significant functions of Defendant Corporation.

       22.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       23.     Each Defendant possessed substantial control over Plaintiff Osorio’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Osorio, and all similarly situated individuals,

referred to herein.

       24.     Defendants jointly employed Plaintiff Osorio (and all similarly situated employees)

and are Plaintiff Osorio’s (and all similarly situated employees’) employers within the meaning of

29 U.S.C. 201 et seq. and the NYLL.

       25.     In the alternative, Defendants constitute a single employer of Plaintiff Osorio and/or

similarly situated individuals.

       26.     Upon information and belief, Individual Defendant Vicky Lou operates Defendant

Corporation as either an alter ego of herself and/or failed to operate Defendant Corporation as an

entity legally separate and apart from herself, by among other things:

             a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,




                                                  -5-
             Case 1:20-cv-07328-ER Document 1 Filed 09/09/20 Page 6 of 18




             b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,

             d) operating Defendant Corporation for her own benefit as the sole or majority

                 shareholder,

             e) operating Defendant Corporation for her own benefit and maintaining control over

                 this corporation as a closed Corporation,

             f) intermingling assets and debts of her own with Defendant Corporation,

             g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                 liability as necessary to protect her own interests, and

             h) Other actions evincing a failure to adhere to the corporate form.

       27.     At all relevant times, Defendants were Plaintiff Osorio’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff

Osorio, controlled the terms and conditions of employment, and determined the rate and method of

any compensation in exchange for Plaintiff Osorio’s services.

       28.     In each year from 2014 to 2020, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

       29.     In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the on a

daily basis are goods produced outside of the State of New York.

                                          Individual Plaintiff



                                                   -6-
             Case 1:20-cv-07328-ER Document 1 Filed 09/09/20 Page 7 of 18




       30.       Plaintiff Osorio is a former employee of Defendants who was employed as a food

preparer, delivery worker, stock worker, and cleaner.

       31.       Plaintiff Osorio seeks to represent a class of similarly situated individuals under 29

U.S.C. 216(b).

                                   Plaintiff Alejandro Osorio Cabrera

       32.       Plaintiff Osorio was employed by Defendants from approximately December 12,

1998 until on or about March 17, 2020.

       33.       Defendants employed Plaintiff Osorio as a food preparer, delivery worker, stock

worker, and cleaner.

       34.       Plaintiff Osorio regularly handled goods in interstate commerce, such as Chilean sea

bass and other supplies produced outside the State of New York.

       35.       Plaintiff Osorio’s work duties required neither discretion nor independent judgment.

       36.       Throughout his employment with Defendants, Plaintiff Osorio regularly worked in

excess of 40 hours per week.

       37.       From approximately September 2014 until on or about March 17, 2020, Plaintiff

Osorio worked from approximately 8:30 a.m. until on or about 6:30 p.m., 7 days a week (typically

70 hours per week).

       38.       Throughout his employment, Defendants paid Plaintiff Osorio his wages in cash.

       39.       From approximately September 2014 until on or about December 2018, Defendants

paid Plaintiff Osorio a fixed salary of $620 per week.

       40.       From approximately January 2019 until on or about March 17, 2020, Defendants paid

Plaintiff Osorio a fixed salary of $680 per week.

       41.       Defendants never granted Plaintiff Osorio any breaks or meal periods of any kind.



                                                    -7-
             Case 1:20-cv-07328-ER Document 1 Filed 09/09/20 Page 8 of 18




       42.     Plaintiff Osorio was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       43.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Osorio regarding overtime and wages under the FLSA and NYLL.

       44.     Defendants did not provide Plaintiff Osorio an accurate statement of wages, as

required by NYLL 195(3).

      45.      Defendants did not give any notice to Plaintiff Osorio, in English and in Spanish

(Plaintiff Osorio’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

                                 Defendants’ General Employment Practices

      46.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Osorio (and all similarly situated employees) to work in excess of 40 hours a

week without paying him appropriate minimum wage and overtime compensation as required by

federal and state laws.

      47.      Plaintiff Osorio was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.

      48.      Defendants’ pay practices resulted in Plaintiff Osorio not receiving payment for all

his hours worked, and resulted in Plaintiff Osorio’s effective rate of pay falling below the required

minimum wage rate.




                                                 -8-
            Case 1:20-cv-07328-ER Document 1 Filed 09/09/20 Page 9 of 18




      49.      Defendants    willfully disregarded      and   purposefully evaded       recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      50.      Defendants paid Plaintiff Osorio his wages in cash.

      51.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      52.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Osorio (and similarly situated individuals) worked, and

to avoid paying Plaintiff Osorio properly for his full hours worked.

      53.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      54.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Osorio and other similarly situated former workers.

      55.      Defendants failed to provide Plaintiff Osorio and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).




                                                  -9-
             Case 1:20-cv-07328-ER Document 1 Filed 09/09/20 Page 10 of 18




      56.      Defendants failed to provide Plaintiff Osorio and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      57.       Plaintiff Osorio brings his FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b),

on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or

were employed by Defendants or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA Class Period”).

      58.      At all relevant times, Plaintiff Osorio and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage, overtime pay

at a one and one-half their regular rates for work in excess of forty (40) hours per workweek under

the FLSA, and willfully failing to keep records under the FLSA.

      59.      The claims of Plaintiff Osorio stated herein are similar to those of the other

employees.




                                                  - 10 -
                Case 1:20-cv-07328-ER Document 1 Filed 09/09/20 Page 11 of 18




                                      FIRST CAUSE OF ACTION

                VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      60.         Plaintiff Osorio repeats and realleges all paragraphs above as though fully set forth

herein.

      61.         At all times relevant to this action, Defendants were Plaintiff Osorio’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power

to hire and fire Plaintiff Osorio (and the FLSA Class Members), controlled the terms and conditions

of their employment, and determined the rate and method of any compensation in exchange for their

employment.

      62.         At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      63.         Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

          64.     Defendants failed to pay Plaintiff Osorio (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      65.         Defendants’ failure to pay Plaintiff Osorio (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      66.         Plaintiff Osorio (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                    SECOND CAUSE OF ACTION

                  VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      67.         Plaintiff Osorio repeats and realleges all paragraphs above as though fully set forth

herein.



                                                   - 11 -
            Case 1:20-cv-07328-ER Document 1 Filed 09/09/20 Page 12 of 18




      68.      Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Osorio (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      69.      Defendants’ failure to pay Plaintiff Osorio (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      70.      Plaintiff Osorio (and the FLSA Class members)were damaged in an amount to be

determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      71.       Plaintiff Osorio repeats and realleges all paragraphs above as though fully set forth

herein.

      72.      At all times relevant to this action, Defendants were Plaintiff Osorio’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff Osorio, controlled the terms and conditions of his employment, and determined the rates

and methods of any compensation in exchange for his employment.

      73.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Osorio less than the minimum wage.

      74.      Defendants’ failure to pay Plaintiff Osorio the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

      75.      Plaintiff Osorio was damaged in an amount to be determined at trial.

                                 FOURTH CAUSE OF ACTION

                       VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW



                                                 - 12 -
            Case 1:20-cv-07328-ER Document 1 Filed 09/09/20 Page 13 of 18




      76.       Plaintiff Osorio repeats and realleges all paragraphs above as though fully set forth

herein.

      77.      Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Osorio overtime compensation

at rates of one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a work week.

      78.      Defendants’ failure to pay Plaintiff Osorio overtime compensation was willful within

the meaning of N.Y. Lab. Law § 663.

      79.      Plaintiff Osorio was damaged in an amount to be determined at trial.

                                   FIFTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                    REQUIREMENTS OF THE NEW YORK LABOR LAW

      80.       Plaintiff Osorio repeats and realleges all paragraphs above as though fully set forth

herein.

      81.      Defendants failed to provide Plaintiff Osorio with a written notice, in English and in

Spanish (Plaintiff Osorio’s primary language), containing: the rate or rates of pay and basis thereof,

whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any,

claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular pay

day designated by the employer; the name of the employer; any “doing business as" names used by

the employer; the physical address of the employer's main office or principal place of business, and

a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).




                                                 - 13 -
              Case 1:20-cv-07328-ER Document 1 Filed 09/09/20 Page 14 of 18




      82.         Defendants are liable to Plaintiff Osorio in the amount of $5,000, together with costs

and attorneys’ fees.

                                      SIXTH CAUSE OF ACTION

                    VIOLATION OF THE WAGE STATEMENT PROVISIONS

                                 OF THE NEW YORK LABOR LAW

      83.         Plaintiff Osorio repeats and realleges all paragraphs above as though fully set forth

herein.

      84.         With each payment of wages, Defendants failed to provide Plaintiff Osorio with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      85.         Defendants are liable to Plaintiff Osorio in the amount of $5,000, together with costs

and attorneys’ fees.

                                        PRAYER FOR RELIEF

            WHEREFORE, Plaintiff Osorio respectfully requests that this Court enter judgment

 against Defendants by:

            (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;



                                                   - 14 -
         Case 1:20-cv-07328-ER Document 1 Filed 09/09/20 Page 15 of 18




       (b)    Declaring that Defendants violated the minimum wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiff Osorio and the FLSA Class

members;

       (c)    Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiff Osorio and the FLSA Class members;

       (d)    Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff Osorio’s and the FLSA

Class members’ compensation, hours, wages, and any deductions or credits taken against wages;

       (e)    Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Osorio and the FLSA Class members;

       (f)    Awarding Plaintiff Osorio and the FLSA Class members damages for the amount

of unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

       (g)    Awarding Plaintiff Osorio and the FLSA Class members liquidated damages in an

amount equal to 100% of his damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

       (h)    Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Osorio;

       (i)    Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Osorio;

       (j)    Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Osorio’s compensation, hours, wages and any deductions or



                                             - 15 -
          Case 1:20-cv-07328-ER Document 1 Filed 09/09/20 Page 16 of 18




credits taken against wages;

       (k)     Declaring that Defendants’ violations of the provisions of the NYLL were willful

as to Plaintiff Osorio;

       (l)     Awarding Plaintiff Osorio damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages as

applicable

       (m)     Awarding Plaintiff Osorio damages for Defendants’ violation of the NYLL notice

and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (n)     Awarding Plaintiff Osorio liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of minimum wage and overtime compensation shown to be

owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to NYLL § 198(3);

       (o)     Awarding Plaintiff Osorio and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

       (p)      Awarding Plaintiff Osorio and the FLSA Class members the expenses incurred in

this action, including costs and attorneys’ fees;

       (q)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (r)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

        Plaintiff Osorio demands a trial by jury on all issues triable by a jury.

Dated: New York, New York



                                                - 16 -
  Case 1:20-cv-07328-ER Document 1 Filed 09/09/20 Page 17 of 18




September 9, 2020

                                       MICHAEL FAILLACE & ASSOCIATES, P.C.

                             By:              /s/ Michael Faillace
                                       Michael Faillace [MF-8436]
                                       60 East 42nd Street, Suite 4510
                                       New York, New York 10165
                                       Telephone: (212) 317-1200
                                       Facsimile: (212) 317-1620
                                       Attorneys for Plaintiff




                              - 17 -
Case 1:20-cv-07328-ER Document 1 Filed 09/09/20 Page 18 of 18
